Citation Nr: 0712010	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for psychiatric or 
psychological disorders. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1980 to April 1983.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

Psychiatric or psychological disorders, variously diagnosed 
to include depressive and anxiety disorders, did not have 
onset during service and are otherwise unrelated to an injury 
or event of service origin.   


CONCLUSION OF LAW

Psychiatric or psychological disorders, variously diagnosed 
to include depressive and anxiety disorders, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§  1131, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).      


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2003. The veteran was notified of the evidence 
needed to substantiate the claim for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).     

To the extent that the VCAA notice did not include the 
criteria for rating the claimed disability, since the Board 
is denying the claim, any question as to the disability 
rating is rendered moot and any defect with respect to the 
notice required under Dingess, supra, has not prejudiced the 
veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the RO has obtained 
the service medical and personnel records, VA records, and 
private medical records.  

The duty to assist further includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  Although the 
veteran was not examined for the purpose of addressing his 
claim of service connection for psychiatric or psychological 
disorders, none was required as there is no indication that 
the claimed disorders may be associated with service and the 
competent medical evidence of record is sufficient to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

The service medical records, including the reports of 
entrance and separation examinations, contain no notation by 
complaint, finding, or history of psychiatric or 
psychological disorders due to trauma.  On separation 
examination, the psychiatric evaluation normal. 

Service personnel records show that in September 1981 while 
stationed in Okinawa the veteran assaulted another Marine for 
which punishment was imposed.   

A Naval Investigative Service Report of Investigation, dated 
in September 1981, discloses that an investigation was 
initiated after the veteran was allegedly hit in the head by 
a person, using a cane.  It was concluded that the veteran 
provoked the incident after becoming involved in a verbal and 
physical confrontation with several unidentified males.  It 
was also determined that the veteran did not sustain any 
injuries.  It was noted that the individual with the cane 
attempted to strike the veteran, but missed.  In an attached 
statement from the veteran, dated in September 1981, the 
veteran stated that he did not get hit with the cane.  
According to the veteran, the day after the incident, he had 
some knots on his head, but those came from banging his head 
against the wall of the holding cell.  

After service, in February 2003, the veteran filed the 
current claim of service connection for psychiatric or 
psychological disorder, indicating that he had been treated 
in 1981 at Camp Pendleton for psychiatric or psychological 
problems.  

Private medical records disclose that in February and March 
1992 the veteran was hospitalized for detoxication and for 
depression.  The pertinent diagnoses were alcohol dependency 
and major depression, single episode, and to rule out 
dysthymic disorder.  In July 2001, the veteran was treated 
for chronic back, hip, and right leg pain due to injuries 
suffered in a motorcycle accident.  In December 2002, the 
veteran was hospitalized for depressed since his motorcycle 
accident in 1999.  The pertinent diagnoses were alcohol 
intoxication with suicidal thinking, resolved; alcohol 
dependence; major depressive disorder, chronic versus 
dysthymic disorder versus question residual secondary to 
closed head injury in 1999 subsequent to a motorcycle 
accident.

VA records from October 1995 to May 2003 disclose that on 
hospitalization from December 1995 to January 1996 the 
pertinent diagnoses were alcoholism and dysthymia.  In 
September 2000, the veteran complained of memory problems 
following a motor vehicle accident in 1999.  According to the 
veteran, following the accident, he developed headaches and 
memory problems.  The examiner noted that the veteran had had 
multiple closed head injuries, including a fall at age 12 
with possible skull fracture, and other injuries from 
alcohol-related falls, motor vehicle accidents, and fights.  
Following the physical examination and testing, the 
impression was that there was no evidence of a focal injury 
such as that which may have occurred in the recent motor 
vehicle accident.  

VA records disclose that in February 2002 the veteran 
requested medications for "depression and anxiety."  At 
that time, he stated that the onset of his depression and 
anxiety was in 1999 following the motor vehicle accident.  
The diagnoses were alcohol dependence and dysthymia.  In 
January 2003, a CT scan of the head.  In June 2003, the 
diagnoses were alcohol dependence in remission, depressive 
disorder, not otherwise specified, anxiety disorder not 
otherwise specified of post-trauma nature, and cognitive 
disorder secondary to head injury.        

In statements from the veteran, dated in July and October 
2003, the veteran stated that while he was stationed in 
Okinawa he was attacked by four Marines and he underwent 
psychiatric testing.  

In a letter, dated in October 2003, the veteran's mother 
stated that she talked with the veteran several times on the 
telephone while he was in Okinawa after he was attacked and 
that the veteran had developed headaches and had felt 
depressed over the incident.     

In November 2003, the National Personnel Records Center 
reported that inpatient records at the clinic where the 
veteran was based in Okinawa could not be located.      

In February 2004, the veteran testified that while he was 
stationed in Okinawa, he was attacked by four Marines and 
suffered a head trauma.  The veteran stated that after the 
attack, he was directed to see a psychiatrist for three 
sessions and had to attend alcohol awareness meetings.  He 
stated that he was also involved in another fight.  The 
veteran asserted that his current psychiatric problems were 
related to these incidents.    

In a statement from the Rocky Mountain Treatment Center, 
dated in March 2004, it was reported that the veteran was a 
resident there from June to July 1985, but the records had 
been purged.  

VA domiciliary records show that from January 2003 to 
February 2004 the pertinent diagnoses were cognitive disorder 
not otherwise specified from head injury and perhaps alcohol 
adjustment disorder with mixed anxiety and depression. 

Records of the Social Security Administration (SSA), dated in 
August 2004, show that the veteran was awarded disability 
benefits beginning in November 2003.  

In a letter, dated in January 2005, the Naval Hospital at 
Camp Pendleton reported that there were no records at their 
facility regarding treatment of the veteran.  

Analysis

Based on the service medical records, neither a psychiatric 
nor a psychological disorder was affirmatively shown to be 
present service.  Also after attempts to obtain additional 
inpatient records were unsuccessful, the veteran's allegation 
that he underwent psychiatric testing is not substantiated.  
For this reasons, service connection on the basis the claimed 
disorders had onset during service is not established.  
38 U.S.C.A. § 1131; 38 C.F.R. § .303(a).  

As the service medical records are insufficient to identify 
either a psychiatric or psychological disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, the first documented symptoms of a psychiatric 
disorder were in 1992, when the veteran was hospitalized for 
depression, more than eight years after service.  The period 
without documented complaints from 1983 to 1992 is evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Also while the veteran alleges that he suffered a head trauma 
when he was assaulted by other Marines, the only incident 
documented in the personnel records occurred in September 
1981 in Okinawa and while the veteran was involved in an 
altercation, the veteran did not sustain any injuries and he 
was not hit in the head.  He did apparent bang his head 
against the wall of a holding cell.  There is no other 
documentation of a head injury during service, although the 
veteran has stated that he was involved in another fight, 
which is not documented either in the service medical or 
personnel records. 

Moreover, there is no competent medical evidence of record 
that otherwise relates either a psychiatric or a 
psychological disorder, first diagnosed after service, to an 
injury or event of service origin.  38 C.F.R. § 3.303(d).  

As for the statement of the veteran's mother and the 
veteran's statements and testimony, where, as here, the 
determinative issue involves a question of medical diagnosis 
or of medical causation, competent medical evidence is 
required to substantiate the claim.  The veteran's mother and 
the veteran as lay persons are not competent to offer an 
opinion on a medical diagnosis or on medical causation, and 
consequently their statements and the veteran's testimony to 
the extent that they associates either a psychiatric or a 
psychological disorder to an injury or event of service 
origin does not constitute favorable medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for 
psychiatric or psychological disorders is not established. 38 
U.S.C.A. § 5107(b).

                                                                          
(The Order follows on the next page.)






ORDER

Service connection for psychiatric or psychological 
disorders, variously diagnosed to include depressive and 
anxiety disorders, is denied.  



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


